Title: To George Washington from John Morgan, 19 March 1776
From: Morgan, John
To: Washington, George



Tuesday March 19. 1776

Doctor Morgans Compliments to General Washington. Having received a present of an exceedingly handsome & good horse, he thinks it too elegant & accomplished an Animal not to wish General Washington Master of it, therefore begs the Generals Acceptance of it, in which case shall think himself very happy to have had it in his power to furnish him so noble a Steed at a time when he may have more particular occasion for a good riding horse, either for his own Use or that of Mrs Washington.
Dr Morgans Servant now attends with the Horse to deliver it to whomsoever the Genl shall order to take charge of it.
